DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Hurles on 08/24/2022.

The application has been amended as follows: 

Claim 1 line 6: added the word --are-- between the words that and opposite

Cancelled withdrawn claims 13 and 14.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of an extrusion facility for manufacturing a profile strip made from several mixtures of different compositions by coextrusion comprising at least two extruders feeding materials to an extrusion head that comprises an extrusion die for outputting the profile strip in an output direction and further comprises transfer channels to connect the extruders to the extrusion die in which the extruders are arranged on side walls of the extrusion head that are opposite of one another and are perpendicular to axes of the extruders and discharge directly into said extrusion head in which the head forms a single unit which is interchangeable by being displaced along a direction of movement which is parallel to the output direction of the profile strip via the extrusion die and that groups together all dimensional tooling formed by the transfer channels and the extrusion die in addition to the other limitations present in the claim.
The closest prior art of record, Reineke, teaches an extrusion facility for a profile strip in which a plurality of extruders feed material directly into an extrusion die comprising removable tooling as discussed in the Final Rejection mailed 04/26/2022; however, as discussed in applicant’s arguments filed 07/26/2022 does not teach or render obvious the entirety of the particularly claimed subject matter.
Claims 2-12 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742